  Case 3:19-cv-01139-NJR  Document
            Case 19-60216-lkg      1 Filed
                              Doc 30  Filed10/21/19
                                            10/04/19 Page
                                                      Page11
                                                           ofof
                                                              1513Page ID #1




                    IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS


In re: Chelsea Lynne Potter                                     Case No. 19-60216-lkg

       Debtor                                                    Chapter 7

                                                                 Judge Laura K. Grandy


                      MOTION TO WITHDRAW THE REFERENCE

       Eric Homa of Deighan Law LLC (d/b/a “UpRight Law LLC”) (hereafter “UpRight

Law”), by his attorney Mark T. Lavery, hereby respectfully moves this Court pursuant 28 U.S.C.

§157(d) to withdraw the reference to the Bankruptcy Court in this matter. At the outset, Mr.

Homa and UpRight Law wish to emphasize that by filing this Motion, they do not wish to

engage the Bankruptcy Court as an adversary (or to communicate any lack of respect toward the

Bankruptcy Court), but are seeking to withdraw the reference in order to allow the District Court

to establish an updated presumptively reasonable attorney fee for Chapter 7 cases filed in the

Southern District of Illinois (“Southern District”). Mr. Homa is also seeking guidance relating to

the propriety of the United States Trustee’s use of a Rule 2004 Examination as a tool to evaluate

the reasonableness of a Chapter 7 attorney fee. This guidance should streamline the fee review

process and result in judicial economy that benefits debtors’ counsel, the bankruptcy court, and

other stakeholders in the bankruptcy system.

                                       INTRODUCTION

       On June 18, 2019, Mr. Homa filed a Chapter 7 petition on behalf of the Debtor, Chelsea

Potter. The Disclosure of Attorney Compensation that was filed with Ms. Potter’s petition

reflects that she was charged $1,675 for Chapter 7 bankruptcy. The following day, on June 19,

2019, the Honorable Bankruptcy Judge Laura Grandy issued an order relating to “Disclosure of


                                                1
  Case 3:19-cv-01139-NJR  Document
            Case 19-60216-lkg      1 Filed
                              Doc 30  Filed10/21/19
                                            10/04/19 Page
                                                      Page22
                                                           ofof
                                                              1513Page ID #2




Attorney Compensation.” (See Doc. 7). The order does not describe any conduct or inaction by

Mr. Homa that may warrant an examination of the attorney fee paid by the debtor, nor does the

order specify the statutory basis for the Bankruptcy Court’s review, but given the general subject

matter at issue (disclosure of attorney compensation), the statutory basis appears to be 11 U.S.C.

§ 329 and Fed. R. Bank. Proc. 2017.

       The fee review order issued represents one of twenty-four (24) fee review orders that

have been issued by the Bankruptcy Court in Chapter 7 bankruptcy cases filed by partners of

UpRight Law throughout the past year (hereafter the “24 Cases”.) The chart contained in the

Appendix attached to this motion identifies some of the salient characteristics of the 24 Cases.

The sole basis for the issuance of the orders appears to be the Bankruptcy Court’s perception that

the attorney fee paid to UpRight Law in Chapter 7 cases is higher than what is customarily

charged by other law firms in the Southern District.

       Despite the fact that the Bankruptcy Court issued the first of these orders approximately a

year ago, none of the orders has been resolved, and the pace at which the Bankruptcy Court is

entering new orders relating to attorney compensation in cases filed by UpRight Law attorneys in

the Southern District has continued to accelerate. As a result, the number of contested matters

associated with the Chapter 7 bankruptcy cases filed by UpRight Law has continued to mount.

       Importantly, no presumptively reasonable fee for Chapter 7 bankruptcies has been

reviewed in the Southern District for approximately twenty years. This is problematic for

several reasons, including:

   •   The United States Court of Appeals for the Seventh Circuit has articulated a procedure
       that requires U.S. District Courts, in consultation with Bankruptcy judges, to set and
       periodically update rates for both Chapter 7 and Chapter 13 bankruptcies. See Matter of
       Kindhart, 160 F.3d 1176, 1178 (7th Cir. 1998). In the Southern District, presumptively
       reasonable Chapter 13 fees were reviewed in 2015, and the Bankruptcy Court articulated
       a presumptively reasonable fee of $4,500 – an increase of 275% over the presumptively



                                                 2
  Case 3:19-cv-01139-NJR  Document
            Case 19-60216-lkg      1 Filed
                              Doc 30  Filed10/21/19
                                            10/04/19 Page
                                                      Page33
                                                           ofof
                                                              1513Page ID #3




       reasonable fee for Chapter 13 cases that was established in the late 1990’s. Nevertheless,
       no similar review has taken place for Chapter 7 bankruptcies since the late 1990’s.

   •   Where, as here, a bankruptcy attorney is forced to litigate the reasonableness of fees
       charged in the absence of uniform procedures relating to fee challenges, and specific
       notice relating to the issues at play in the review of attorney compensation, it violates
       Due Process. See generally In re Ingersoll, 238 B.R. 202 (D. Colorado 1999)
       (bankruptcy court’s use of “check-the-box” orders, which contained boilerplate
       objections to fee applications and required counsel who did not accept the suggested
       reduction in fees to submit briefs and supporting affidavits, but provided for no hearings
       on the applications, was fundamentally unfair and inconsistent with Due Process); Matter
       of Kindhardt, 160 F.3d at 1178 (court abused its discretion by reviewing attorney fees in
       the absence of the articulation of a presumptively reasonable fee).

   •   The litigation expense associated with defending the reasonableness of the fees that the
       firm has charged threatens to be incredibly expensive. In this case (and in most of the 24
       Cases), the United States Trustee (“UST”) has filed a Motion for a Rule 2004
       Examination and has requested production of documents. If these Examinations are
       permitted to go forward, it will quickly outstrip the attorney fee earned in these cases.

   •   Moreover, because the Bankruptcy Court continues to issue fee review orders regularly,
       the absence of current guidance as to what constitutes a presumptively reasonable fee in a
       Chapter 7 case in the Southern District threatens to impose additional cost and disruption.

   •   Holding cases open for adjudication of fees is unfair to those debtors trying to get the
       fresh start envisioned by Title 11. For example, in Ms. Potter’s case, she has executed a
       sworn statement in which she explains that she does not care whether she was charged
       more than by UpRight Law than she would have been by other practitioners, that the
       UST’s intention to make her sit for a Rule Examination 2004 examination is causing her
       anxiety, and that she wishes to have this process concluded. In similar circumstances,
       courts have recognized the impropriety of seeking to use Rule 2004 Examinations. See,
       e.g., In re Martelli, No. BR 16-20316-PRW, 2017 WL 3098105, *3 (Bankr. W.D.N.Y.
       July 20, 2017) (noting in the context of denying UST’s attempt to take Rule 2004
       Examinations not related to debtor conduct that the debtors “deserve the chance to move
       on.”).

       In light of these issues, cause exists to withdraw the reference in the instant case. As

contemplated by Kindhart, within 30 days, the District Court should establish a presumptively

reasonable fee for Chapter 7 cases filed in the Southern District that is appropriate for the year

2019 (and akin to the procedure already followed for Chapter 13 cases). The District Court

should also issue guidance on the propriety of using of a Rule 2004 Examination in this case to



                                                  3
  Case 3:19-cv-01139-NJR  Document
            Case 19-60216-lkg      1 Filed
                              Doc 30  Filed10/21/19
                                            10/04/19 Page
                                                      Page44
                                                           ofof
                                                              1513Page ID #4




assess the reasonableness of the attorney fee charged. This guidance can then be issued by the

Bankruptcy Court to resolve the fee review orders in the other 23 cases (and serve as guidance

about the propriety of the issuance of future fee review orders, if any, in other cases).

                                   PROCEDURAL POSTURE

       On June 19, 2019, the Honorable Bankruptcy Judge Laura K. Grandy entered an order to

consider and act upon “Disclosure of Attorney Compensation” in the above-captioned case,

which was filed on June 18, 2019. On August 21, 2019, Mr. Lavery appeared before the

Bankruptcy Court at a “hearing on disclosure of compensation of attorney.” (Doc. #17). The

United States Trustee, represented by Mark Skaggs, attended this hearing as well. The hearing

did not involve a consideration or determination on the merits of the attorney compensation

issue. At the hearing, Mr. Lavery made an oral motion to stay discovery, a motion to which the

UST objected. The Bankruptcy Court denied the Motion, and on August 28, 2019, the UST

issued a Motion for a Rule 2004 Examination of Ms. Potter and of Mr. Homa. The date for

issuing Objections to the UST’s Rule 2004 Examination in the instant case is October 9, 2019.

       On behalf of the Debtor, Mr. Homa will be filing an objection to the Rule 2004

Examination of the Debtor supported by Ms. Potter’s certification. See Exhibit A. In a nutshell,

as the Certification of Ms. Potter explains, Ms. Potter does not want to sit for a Rule 2004

Examination, the UST’s filings in this matter are causing her anxiety, she does not care if she

was charged more for her Chapter 7 Bankruptcy than she might have been by other practitioners,

and she wants to get on with her life. See Exhibit A at para. 4, 5, 10,

       To date, none of the fee review orders in any of the 24 Cases have been resolved, and

these matters have been pending despite the absence of a recently established presumptively

reasonable attorney fee for Chapter 7 bankruptcies in the Southern District. Currently, the UST




                                                  4
  Case 3:19-cv-01139-NJR  Document
            Case 19-60216-lkg      1 Filed
                              Doc 30  Filed10/21/19
                                            10/04/19 Page
                                                      Page55
                                                           ofof
                                                              1513Page ID #5




is seeking collectively to take 41 Rule 2004 Examinations, including the Examination of Ms.

Potter, and that number presumably would grow in the event that the UST issues more Motions

for 2004 Examinations and/or the Court issues more fee review orders.

                                          ARGUMENT

               A. The District Court should withdraw the reference for “cause shown.”

       District courts may refer any or all bankruptcy proceedings to the bankruptcy judges of

their district, which the Southern District has done. See Stern v. Marshall, 564 U.S. 462, 473

(2011) (citing 28 U.S.C. § 157(a); S.D. Ill. Local Rule Br 1001.1. A district court also “may

withdraw, in whole or in part, any case or proceeding referred to the bankruptcy court under this

section, on its own motion or on timely motion of any party, for cause shown.” See Stern, 564

U.S. at 473; 28 U.S.C. §157(d).

       The term “cause” is not defined in 28 U.S.C. § 157, but courts have identified certain

factors that support cause. See, e.g. In re Sevko, Inc., 143 B.R. 114, 117 (N.D. Ill. 1992). Those

factors include:

   •   promoting the uniformity and efficiency of bankruptcy administration

   •   judicial economy

   •   conservation of resources

   •   reduction of forum shopping and confusion

As explained below, these factors overwhelmingly support partial withdrawal of the reference in

the instant case in order to allow the District Court to establish a presumptively reasonable fee

for Chapter 7 cases in the Southern District, and for the District Court to issue guidance on the

propriety of using Rule 2004 Examinations as a tool to assess the reasonableness of the attorney

fee charged by denying the UST’s Motion for Rule 2004 Examinations in this case.




                                                 5
     Case 3:19-cv-01139-NJR  Document
               Case 19-60216-lkg      1 Filed
                                 Doc 30  Filed10/21/19
                                               10/04/19 Page
                                                         Page66
                                                              ofof
                                                                 1513Page ID #6




                    1. Withdrawal of the reference will promote the uniformity and efficiency of
                       bankruptcy matters in the Southern District.

           The Seventh Circuit requires that the district court – not a bankruptcy court – set a

presumptively reasonable fee for consumer bankruptcies prior to examination of any fee. Under

Seventh Circuit precedent, a district court must (1) reexamine the bankruptcy fee process through

a meeting with the district court and bankruptcy judges, (2) make adjustments in the fees at issue

as is deemed reasonable and fair and (3) give the attorney the benefit of any new adjustments.

Kindhart, 160 F.3d at 1179.1 The Seventh Circuit articulated these procedures in furtherance of

establishing uniformity as to the review of attorney fees, which the Seventh Circuit viewed as

“desirable.” Id. Moreover, the Seventh Circuit recognized that the presumptively reasonable fee

“can save time for bankruptcy courts and attorneys” thus approving efficiency in administration

of cases. Id. Notably, the Seventh Circuit held in Kindhart that the bankruptcy court had abused

its discretion in relying on a presumptively reasonable fee that was ten years old. Id

           The presumptively reasonable fee for Chapter 7 bankruptcies in the Southern District has

not been updated in over twenty years.2 Given that fact, now is an appropriate time for the

District Court to issue guidance as to the presumptively reasonable fee in the Southern District,

and then apply it to the pending fee review order in the Potter case. Doing so will benefit not

only UpRight Law and its attorneys (and expedite resolution of the 24 Cases), but also other

attorneys that file Chapter 7 bankruptcies in the Southern District. Thus, withdrawal of the

reference is appropriate in this case.




1
  Kindhart involved a Chapter 13 bankruptcy case. However, the Seventh Circuit has approved the use of a
presumptively reasonable fee in Chapter 7 cases as well. See In re Banks, 545 B.R. 241, 248 (N.D. Ill. 2016) (citing
In re Geraci, 138 F.3d 314, 321 (7th Cir. 1998)).
2
    In re Crivilare, 213 B.R. 721, 725 (Bankr. S.D. Ill. 1997).


                                                             6
  Case 3:19-cv-01139-NJR  Document
            Case 19-60216-lkg      1 Filed
                              Doc 30  Filed10/21/19
                                            10/04/19 Page
                                                      Page77
                                                           ofof
                                                              1513Page ID #7




               2. Withdrawal of the reference will promote judicial economy.

       The procedure required by the Seventh Circuit in Kindhart is more judicially economical

than the current process that is being used by the Bankruptcy Court. With due respect, the

current process is problematic in at least two respects: (1) the Bankruptcy Court has issued

orders that contest the attorney fees in the 24 Cases filed by UpRight Law in the absence of a

recently-set presumptively reasonable fee in Chapter 7 cases in the Southern District; and (2) the

UST is attempting to use Rule 2004 Examinations as a tool to evaluate the reasonableness of

attorney fees. The result is a highly cumbersome and expensive procedure that is inimical to the

efficient administration of these bankruptcy cases. It is also creating anxiety for Ms. Potter who

wishes to put the bankruptcy process behind her and move forward with the fresh start

envisioned by Title 11. See Exhibit A at para. 5. Withdrawal of the reference in the instant case

can address these issues.

       First, the District Court can assist in the resolution of questions about the reasonableness

of Chapter 7 attorney fees in the Southern District by promptly issuing, within 30 days, guidance

as to the presumptively reasonable fee for Chapter 7 cases in the Southern District, as

contemplated by Kindhart. This is important for various reasons, including the following

observations of the district court in Ingersoll:

       Mr. Carlson and the attorneys joining in the amicus brief have made both substantive and
       procedural objections to the procedure followed in these four cases. They contend that
       stating objections in boilerplate language does not give counsel adequate notice of what
       is at issue. Motions to reconsider are often necessary before a meaningful response can
       be prepared. There is some plausibility to the suspicion that the procedure may be
       designed to be so burdensome and time consuming that counsel will simply accept the
       reductions made by the bankruptcy judge rather than take the trouble to defend the fee
       applications.

In re Ingersoll, 238 B.R. at 205 (emphasis added). The Ingersoll court recognized the expense

associated with the procedure used by that bankruptcy court plausibly might lead to a situation in



                                                   7
     Case 3:19-cv-01139-NJR  Document
               Case 19-60216-lkg      1 Filed
                                 Doc 30  Filed10/21/19
                                               10/04/19 Page
                                                         Page88
                                                              ofof
                                                                 1513Page ID #8




which practitioners simply elect to take a fee reduction, rather than to engage in the expensive

process associated with seeking approval of their fee. Regrettably, and with due respect, the

procedure being used in the instant case (and related cases) is comperable to the one at issue in

Ingersoll. Moreover, if UpRight Law was willing to accept the presumptively reasonable fee of

$700 established in the Southern District in 1997, it is unclear whether it would result in closure

of this matter.

           Second, the use of Rule 2004 Examinations (in the instant case and the other cases) as a

tool to evaluate reasonableness of fees is not proper, and given the relatively modest amounts of

fees earned in Chapter 7 cases, use of such a procedural device threatens to exceed the amount

earned in the representation. Such a costly procedure, particularly when employed reflexively,

does not comport with the polices of the Bankruptcy system, or Kindhart. Moreover, to the

extent that this process is being used in an effort to “fish” for misconduct by the movants or

UpRight Law, it is improper. See, e.g., In re Martelli, No. BR 16-20316-PRW, 2017 WL

3098105, *3 (Bankr. W.D.N.Y. July 20, 2017) (in case involving UpRight Law, bankruptcy

court denied the UST’s Motion for Rule 2004 examination that was not aimed at conduct or

actions of the debtor, but was intended to uncover evidence of misconduct by UpRight Law and

its partner)3; see also In re Strecker, 251 B.R. 878, 880 (Bankr. D. Colo. 2000) (“[Rule] 2004


3
    The Martelli court explained the limits of the Rule 2004 Examination Process as follows:

           First, an examination under Rule 2004 must be requested by a party in interest in the form of a
           motion—and may be ordered by the Court (in the exercise of its discretion). Rule 2004(a) FRBP.
           Second, if granted, the scope of an examination under Rule 2004 “may relate only to the acts,
           conduct, or property or to the liabilities and financial condition of the debtor, or to any matter which
           may affect the administration of the debtor’s estate, or to the debtor’s right to a discharge.” Rule
           2004(b) FRBP (emphasis added). The phrase, “any matter which may affect the administration of
           the debtor’s estate,” is not viewed by this Court as a loophole through which an interested party—
           here, the UST—can wiggle to avoid the catch limits of Rule 2004(b). “Administration of an estate
           involves realizing the movable assets and paying out of them any debts and other claims against the
           estate.” Administration, Black’s Law Dictionary (10th ed. 2014).

Martelli, 2017 WL 3098105, at *3 (emphasis included).


                                                              8
  Case 3:19-cv-01139-NJR  Document
            Case 19-60216-lkg      1 Filed
                              Doc 30  Filed10/21/19
                                            10/04/19 Page
                                                      Page99
                                                           ofof
                                                              1513Page ID #9




examinations are not an unfettered and totally unqualified tool for ‘fishing’ for adverse

information.”). Whether used to evaluate the reasonableness of UpRight Law’s fees, or for the

purpose of attempting to discover misconduct, the UST’s use of Rule 2004 Examinations in this

context is improper.

        Third, Ingersoll remarked that Standing Chapter 13 Trustee should be the party to review

fee applications in Chapter 13 cases to avoid the development of an adversarial relationship

between the bankruptcy judge and the applying attorney. See In re Ingersoll, 238 B.R. at 209.

The responsibilities of Chapter 7 Trustees are governed by the Chapter 7 Trustee handbook,

which requires them to, among other things, notify the United States Trustee of any unreasonable

fee:

       The trustee must review this disclosure of compensation and make an independent
       determination whether the fee paid or agreed to be paid is excessive. 11 U.S.C. §704(a).
       If the fee is excessive, the trustee must discuss with the United States Trustee the
       possibility of bringing the matter before the court for a review of fees pursuant to section
       329(b) and Rule 2017(a). 28 U.S.C. § 586.

Handbook for Chapter 7 Panel Trustees, Effective October 1, 2012, https://www.justice.gov/

ust/file/handbook_for_chapter_7_trustees.pdf/download. Given the fact that Chapter 7 Trustees

have responsibility for review Chapter 7 fees for reasonableness, including the 24 Cases, the

necessity of the Court’s issuance of fee review orders is unclear.

               3. Withdrawal of the reference will expedite the bankruptcy process.

       Another factor that supports a finding of “cause” for withdrawal of the reference is that it

will expedite the bankruptcy process. The Bankruptcy Appellate Panel of the Tenth Circuit,

citing Kindhart, recognized that district courts have promulgated presumptive fees in order to

expedite administration. In re Tahah, 330 B.R. 777, 783 (B.A.P. 10th Cir. 2005). The thrust




                                                 9
 Case 3:19-cv-01139-NJR  Document
            Case 19-60216-lkg     1 Filed
                              Doc 30      10/21/19
                                      Filed 10/04/19Page 1010
                                                      Page  of of
                                                               1513Page ID #10




behind the Kindhart procedure is to simplify and expedite the issue of the reasonableness of fees

in consumer bankruptcy cases.

               4. Confusion will be reduced by withdrawal of the reference.

       Courts have identified forum shopping and confusion as a factor to consider when

determining whether cause exists for withdrawal of the reference. This Motion is not an attempt

at forum shopping. The Kindhart procedure requires the District Court Judges to meet with the

Bankruptcy Court Judges for input and then the District Court is required to enter an order with

respect to the fees. Movant is not forum shopping but merely requesting the proper procedure

under Seventh Circuit caselaw. The proper procedure requires the District Court to examine the

fees and determine the proper fee for the case after the presumptively reasonable fee is set.

Kindhart, 160 F.3d at 1179 (holding district court should make new adjustments to fees after

presumptively reasonable fee is set). Withdrawal of the reference in this case and implementation

of the Kindhart procedure will also certainly reduce confusion about the fee guidelines for all

consumer attorneys in the District.

                                         CONCLUSION

       The Seventh Circuit harkened that “Bankruptcy courts must not be so unreasonably

frugal as to risk driving the bankruptcy bar into bankruptcy.” Matter of Kindhart, 160 F.3d at

1179. With due respect, the costs and expenses that the Bankruptcy Court and the UST are

imposing upon Upright Law and its clients without the proper procedures in place are creating

substantial hardship. The District Court should restore due process to the proceedings by

withdrawing the reference in this case and implementing the Kindhart procedure. Mr. Homa

respectfully requests that the Court grant this Motion and enter an order withdrawing the

reference to the Bankruptcy Court.




                                                10
Case 3:19-cv-01139-NJR  Document
           Case 19-60216-lkg     1 Filed
                             Doc 30      10/21/19
                                     Filed 10/04/19Page 1111
                                                     Page  of of
                                                              1513Page ID #11




                                               Respectfully Submitted,

                                               /s/ Mark T. Lavery
                                               Attorney for Eric Homa

Mark T. Lavery
UpRight Law LLC
79 W. Monroe, 10th Floor
Chicago, IL 60603
312-792-9533
mlavery@uprightlaw.com




                                     11
Case 3:19-cv-01139-NJR  Document
           Case 19-60216-lkg     1 Filed
                             Doc 30      10/21/19
                                     Filed 10/04/19Page 1212
                                                     Page  of of
                                                              1513Page ID #12




Appendix: Cases in Which Bankruptcy Court Has Issued Fee Review Orders

 Case Name                  Case           Date Petition   Date Minute Order   Amount of
                            Number         Filed           Entered on Status   Attorney
                                                           of Fee Review       Fees Paid by
                                                                               Clients
 Davis, Richard             18-60241         6/27/2018*            7/08/2019      $1,300.00
 Curry, Kristyn             18-60382        10/03/2018*           10/05/2018      $1,725.00
 McKim, Paula               18-60452        11/28/2018*            7/08/2019      $1,675.00
 Dedmon, Terry              19-30087         1/30/2019*            7/08/2019      $1,725.00
 Sierra-Scott, Kerri        19-30157         2/15/2019*            7/08/2019      $1,675.00
 Dennis, Sandra             19-40180         3/13/2019*            3/28/2019      $1,425.00
 VanDeventer, Ross          19-60152         4/24/2019*            7/08/2019      $1,200.00
 Clark, Marc                19-30720         5/19/2019*            5/31/2019      $1,775.00
 Potter, Chelsea            19-60216          6/18/2019            6/19/2019      $1,675.00
 Haws, Wendell              19-60222          6/23/2019            6/24/2019      $1,675.00
 Mounce, Ariel              19-30856          6/25/2019            7/08/2019      $1,675.00
 Lalumondiere, Harold       19-30905          7/02/2019            7/08/2019      $1,725.00
 Taylor, Drake & Sonny      19-60245          7/02/2019            7/09/2019      $1,775.00
 Fouts, Ace                 19-30988          7/25/2019            7/29/2019      $1,550.00
 Turner, Jason              19-30993          7/26/2019            7/29/2019      $1,675.00
 Chamberlain, Marsha        19-31029          7/31/2019            8/02/2019      $1,675.00
 Lankford, Donald           19-31097          8/15/2019            8/16/2019      $1,375.00
 Orlov-Halsey, Brittany     19-31140          8/25/2019            9/20/2019      $1,265.00
 Johnson II, Albert         19-60320          8/30/2019            9/03/2019      $1,775.00
 Beckemeyer, Megan          19-31273          9/20/2019            9/24/2019      $1,675.00
 Burns, Boyce & Amanda      19-60349          9/21/2019            9/24/2019      $1,250.00
 Schnack, Thomas            19-40714          9/21/2019            9/23/2019      $1,150.00
 Suddeth, John & Iris       19-31287          9/25/2019            9/26/2019      $1,250.00
 Reynolds, Teresa           19-60357          9/26/2019            9/27/2019      $1,675.00

*Case in which a Discharge Order has been entered




                                             12
 Case 3:19-cv-01139-NJR  Document
            Case 19-60216-lkg     1 Filed
                              Doc 30      10/21/19
                                      Filed 10/04/19Page 1313
                                                      Page  of of
                                                               1513Page ID #13




                                CERTIFICATE OF SERVICE

       The undersigned certifies that a copy of the foregoing was served upon all counsel of
record via CM/ECF filing system and to debtor listed below via regular first-class mail, proper
prepaid postage and deposited at a U.S. Mailbox in Chicago, Illinois on or about October 4,
2019:

Chelsea Lynne Potter
701 ½ West Franklin
Apartment D
Effingham, Illinois 62401


/s/ Mark T. Lavery
Mark T. Lavery




                                               13
Case 3:19-cv-01139-NJR  Document
           Case 19-60216-lkg Doc 130-1
                                     FiledFiled
                                           10/21/19   PagePage
                                                10/04/19   14 of115
                                                                  of 2Page ID #14




                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS


 In re: Chelsea Lynne Potter                                      Case No. 19-60216-lkg

       Debtor                                                     Chapter 7

                                                                  Judge Laura K. Grandy


                     CERTIFICATION OF CHELSEA LYNNE POTTER


        1.      I, Chelsea Lynne Potter, am an adult of sound mind, and I am competent to

                give this certification.

        2.      I am aware that the United States Trustee wants to examine me about issues

                relating to the fees I paid to Upright Law.

        3.      I object to the examination.

        4.      I simply want to get on with my life.

        5.      Every time the United States Trustee files something in this case, I suffer from

                anxiety and wonder when this will all end.

        6.      My daughter recently had surgery to remove her tonsils and adenoids. This

                motion came to me while I was trying to deal with a sick child.

        7.      I am getting married next May and working on my wedding plans. The motion

                filed by the United States Trustee is inconvenient and disturbing my life.

        8.      I just want my bankruptcy over and done with.

        9.      I do not want to be questioned again by Counsel for the United States Trustee

                because this will disturb my life.

        10.     I know I paid more for my bankruptcy than what the other people testified to

                paying during our 341 hearings on the day I testified.
Case 3:19-cv-01139-NJR  Document
           Case 19-60216-lkg Doc 130-1
                                     FiledFiled
                                           10/21/19   PagePage
                                                10/04/19   15 of215
                                                                  of 2Page ID #15




              I I.     I paid $ l ,675.00 in attorney fees and $335.00 in court fees to Upright Law to

                      file my bankruptcy; but it was my choice to pay those fees and I stiJI do not

                      object to the amount I paid to Upright Law.
             I 2.     I did not call around for prices and this was also my choice.
             I 3.    l do root see how anything I can say at an examination is important to my
                     bankruptcy.

            14.      I have no complaints with my representation or the fees charged and I simply

                     want this done with.
  I declare under penalty of perjury that the foregoing is true and correct.

  �cutcd on October4, 2019.

  lnoOJJOfL, \D�
  Chelsea Lynne Potter
